UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
GEBRIAL RASMY,                                                 :
                                                               :
                                       Plaintiff,              :   16-CV-4865 (AJN) (OTW)
                                                               :
                      -against-                                :          ORDER
                                                               :
MARRIOTT INTERNATIONAL, INC. et al.,
                                                               :
                                       Defendants.             :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court has reviewed the parties’ letters, filed as ECF 162 and 163, and the

transcript from the May 14, 2021 pretrial conference before Judge Nathan (Ex. 1 to this

Order). The Court rules as follows:


              •    Plaintiff’s request for discovery (ECF 163) is DENIED as untimely.
              •    Any outstanding documents requested by Defendants in September 2020
                   (see ECF 162-1) relating to Plaintiff’s mitigation efforts must be produced by
                   July 9, 2021. If Plaintiff does not timely produce such documents, Defendants
                   may make a motion for preclusion or other sanctions on or before August 20,
                   2021.
              •    Defendants may use Plaintiff’s HIPAA releases to expeditiously obtain
                   Plaintiff’s medical records.
              •    All other discovery is closed.


SO ORDERED.

                                                                   s/ Ona T. Wang
Dated: July 2, 2021                                                           Ona T. Wang
       New York, New York                                            United States Magistrate Judge
